DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.  I tis noted that Claims 12-20 have been rejoined.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument filed on 12/21/2021 is persuasive.  The prior art of record does not disclose a device and method as follows:
1. (Currently Amended) An apparatus, comprising: a display device perimeter edges and opposite planar first and second sides, the display device planar first side of the display device planar first side of the display device planar first side of the display device planar first planar first side of the display device such that the planar first transparent adhesive layer is disposed between the planar first side of the display device and the second transparent adhesive layer, the planar first transparent adhesive layer terminating at the perimeter edges of the display device and not contacting any of the perimeter edges of the display device; where the display device planar first transparent adhesive layer has opposing first and second sides, the first side of the planar first transparent adhesive layer being is bonded in contact with the second transparent adhesive layer, and the second side of the planar first 2transparent adhesive layer being bonded only in direct contact with the planar first side of the display device; and where the planar first planar first 
12. (Currently Amended) A method, comprising: bonding a transparent cover to a planar first side of a display device that has perimeter edges using multiple different planar first side of the display device planar first planar first side of the display device such that the planar first transparent adhesive layer is disposed between the planar first side of the display device and the second transparent adhesive layer, the planar first transparent adhesive layer terminating at the perimeter edges of the display device and not contacting any of the perimeter edges of the display device; and where the planar first planar first device planar first and second sides, the display device planar first side of the display device device planar first has opposing first and second sides, the first side of the planar first transparent adhesive layer being i-s bonded in contact with the second , and the second side of the planar first transparent adhesive layer being bonded only in direct contact with the planar first side of the display device.
16. (Currently Amended) A method, comprising delaminating a first transparent cover from a planar first side of a display device having perimeter edges by: selectively debonding a second planar first planar first side of the display device planar first side of the display device planar first side of the display device device planar first and second sides, the display device planar first side of the display device device planar first side of the display device planar first side of the display device planar first device such that the planar first transparent adhesive layer is disposed between the planar first side of the display device and the second transparent adhesive layer, the planar first transparent adhesive layer terminating at the perimeter edges of the display device and not contacting any of the perimeter edges of the display deice; where the planar first has opposing first and second sides, the first side of the planar first transparent adhesive layer being is bonded in contact with the second , and the second side of the planar first transparent adhesive layer being bonded only in direct contact with the planar first side of the display device; and where the planar first planar first 
21. (Currently Amended) An apparatus, comprising: a display device device device device device device transparent adhesive layer is bonded in contact with the second transparent adhesive layer; and where transparent graphene particles are dispersed in the second transparent adhesive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813